DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 6/30/2022 is as follows: Claims 19 and 21-23 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1, 17-18, 20, and 24 are currently amended. Claims 2-16 and 25-30 are original. Claim 31 is new. Claims 1-18, 20, and 24-31 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 102/103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the subject matter of a portion of claim 17 as well as now-cancelled claims 21-23 being included in independent claim 1), and thus the corresponding 35 USC 102/103 rejections for claims 1-30 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 10-11 of the Remarks filed 6/30/2022 Applicant argues that claim 1 includes limitations that, when considered as a whole, represent “an improvement in the technical field of machine learning-based analytics” and thus provide integration into a practical application of the recited abstract idea. More specifically, Applicant argues that generation of a decision tree with fewer than all of the patients in a leaf node satisfying a selected status characteristic and providing importance ranks for the selected status characteristic based on the fewer than all of the patients in a leaf node such that the importance ranks are provided without needing to retrain the target prediction model provide an improvement over prior methods without these features because they allow the tree not to miss statistically relevant cohort features and can return importance ranks without a need for retraining underlying models. Applicant’s arguments are fully considered, but are not persuasive. These elements are not considered as additional elements beyond the abstract idea because, as presently drafted, they are part of the abstract idea itself. That is, a human actor following instructions for managing personal behavior could perform the steps of generating a decision tree with the recited characteristics and providing importance ranks based on the features of the tree without having to retrain an initial prediction model. Though these elements may provide some kind of improvement to machine learning techniques as described in the specification, their present form in the claims are not limited to a machine learning environment, and none of the steps are inherently related to a machine learning application. That is, the training of a predictive model and generation of a decision tree could encompass the process of defining coefficients for a predictive equation or formula via statistical regression or some other human-performable method and creation of a simple decision tree on paper with various nodes and branches. Use of the decision tree to group patients with various characteristics could lead a human actor to decide importance ranks for the various characteristics based on the different patient groupings, and such determinations would not require a retraining of the initial predictive model. Accordingly, these elements are part of the abstract idea itself and do not provide additional considerations beyond the abstract idea.
On page 11 of the Remarks, Applicant argues that the claims are similar to those found eligible in Example 39 that were directed to a machine learning method that was not found to be abstract. Applicant’s arguments are fully considered, but are not persuasive. The claim at issue in Example 39 was directed to a method of training a neural network for facial detection that involved the collection and transformation of digital facial images to create two training sets for the neural network trained in two stages. Though this claim was not found to recite an abstract idea at all, it differs from the claims of the instant application due to the nature of the collected and transformed data as well as the increased specificity of the resulting trained model. That is, the claim of Example 39 recited the collection and transformation of digital facial images to create training sets, which could not reasonably be accomplished by a human actor mentally or by following instructions for personal behavior, whereas the instant claim recites the receipt and identification of patient information, outcomes, and characteristics, which a human actor would be capable of receiving and identifying. Further, Example 39 is directed to the training of specifically a neural network using two distinct training sets in two separate training stages, whereas the instant claim merely recites training of “a target prediction model” based at least in part on one or more status characteristics, which could encompass a wide array of model types such as those trainable by a human actor, e.g. by determining coefficients or weights in a predictive formula or other calculation. Accordingly, the claim of Example 39 does not recite an abstract idea, while the independent claims of the instant application do.  
On pages 11-12 of the Remarks, Applicant argues that the steps of claim 31 directed to training a target prediction model and generating, by the target prediction model, predictions for each patient for each of the one or more targets are not performable by a human actor following rules or instructions and thus do not recite an abstract idea. Applicant’s arguments are fully considered, but are not persuasive. The arguments regarding the abstract nature of training a target prediction model are addressed above and will not be repeated for the sake of brevity. Regarding the argument that generating predictions for each patient using the target prediction model is not performable by a human actor following rules or instructions, Examiner respectfully disagrees. A human actor would be reasonably capable of utilizing a previously-defined (i.e. trained) predictive model like an equation, decision tree, or other simple prediction model tool to generate predictions for particular patients. Accordingly, this step is also considered part of the abstract idea itself, and does not render claim 31 patent eligible.  
For the reasons above, the 35 USC 101 rejections are upheld for claims 1-18, 20, and 24-30 as explained in more detail below. 
Rejection Under 35 USC 102/103
On page 13 of the Remarks Applicant argues that the Feczko reference fails to “teach or suggest generating a decision tree ‘based on determining a greatest difference between each of the plurality of predictions and the outcome target’ as recited in claim 1.” Applicant’s arguments are fully considered, but are not persuasive. Paras. [0130]-[0131] of Feczko teaches that branching points of decision trees may be determined based on selecting the best features that minimize training error, which per [0128] is represented by differences between observed and predicted outcomes. Because different degrees of training error (i.e. large and small differences between observed and predicted outcomes compared among the features) are considered and used to make branching decisions, the generation of the decision tree is considered to be in some way based on determining a greatest difference as required by the claim (e.g. a greatest difference is determined and decided to not be used as a branching point so that a feature with a smaller difference can be used).
On page 13 of the Remarks Applicant argues that a Gini impurity as disclosed in [0288] of Feczko “does not teach or suggest the recited element that fewer than all of the patients in a leaf node satisfy the selected at least one status characteristic.” Applicant’s arguments are fully considered, but are not persuasive. The Gini impurity index itself is not relied upon to disclose this feature; rather, Gini impurity is cited as evidence that it is possible for a terminal node to contain impure groups of subjects, i.e. a group whereby fewer than all of the subjects satisfy a given characteristic. One of ordinary skill in the art would understand from this disclosure that Feczko contemplates terminal groups that are not completely optimized using the Gini impurity measure, which would result in leaf nodes with fewer than all patient instances satisfying a particular feature as required by the claim. 
On pages 13-14 of the Remarks Applicant argues that new claim 31 includes analysis of a plurality of interactions, as opposed to the example of Fogel [0180] that may identify multiple assessments (i.e. interactions) but only proceeds with analysis of a single assessment interaction while excluding the others. Applicant further argues that “it would not have been obvious to modify Fogel to include at least [analysis of a plurality of interactions], as doing so would improperly change the principle of operation of Fogel.” Applicant’s arguments are fully considered, but are not persuasive. Examiner agrees that Fogel does not adequately disclose this aspect of claim 31, but respectfully disagrees that modifying Fogel to include analysis of multiple interactions would improperly change the principle of operation of the invention. Merely expanding the computational analysis of the system to include evaluation of multiple interactions instead of just one would not render the invention inoperable, require any kind of substantial physical redesign or reconstruction, or change the principle of operation of Fogel. The computer infrastructure of Fogel would be capable of undertaking this type of analysis, and a mere reprogramming or expansion of computing functions does not support a finding of a change in the principle of operation because the underlying computerized clinical prediction analysis is maintained. This case is not analogous to the example cited in MPEP 2143.01(VI) because the physical elements of that proposed combination were not compatible and combining a rigid sealing member with a resilient sealing member would have required a substantial physical reconstruction and modification of basic operational principles, whereas no such redesign or change in operational principle would be required to expand computational capabilities of a clinical prediction method as in the instant case. Accordingly, an additional reference is properly combined with the teachings of Fogel to render the invention of claim 31 obvious, as explained in more detail in the updated 35 USC 103 rejections below. 

Claim Objections
Claims 1-18, 20, and 24-30 are objected to because of the following informalities: Claim 1 recites “a plurality of patients” in the first limitation, then refers to “each of the one or more patients” in the second limitation. The second limitation referencing “the one or more patients” after the first limitation amends “one or more patients” to “a plurality of patients” is considered a minor amendment oversight such that the second limitation is interpreted as referring to “each of the plurality of patients” in accordance with Applicant’s likely intent. Examiner notes that the unamended phrase “the one or more patients” is similarly repeated in claims 4, 5, 11, and 12 and should similarly be amended to “the plurality of patients” to align with the amendment of claim 1. Claims 2-18, 20, and 24-30 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected at least one status characteristic" in line 18. There is insufficient antecedent basis for “the selected at least one status characteristic” because there is no previously introduced selection step for a status characteristic. It is therefore unclear which particular characteristic is being referenced, rendering the claim indefinite. For purposes of examination, Examiner interprets “the selected at least one status characteristic” as “a selected at least one status characteristic” newly introduced by the claim. Claims 2-18, 20, and 24-30 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, 20, and 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-18, 20, and 24-31 are directed to methods (i.e. processes) and thus each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior or relationships or interactions between people. Specifically, the claim recites: 
receiving patient information for a plurality of patients; 
identifying one or more interactions for each of the one or more patients based at least in part on the received patient information; 
generating, for one or more targets at each of the one or more interactions, one or more timeline metrics identifying whether each of the one or more targets occurs within a time period of an occurrence of the interaction; 
identifying, for each timeline metric of the one or more timeline metrics, whether a patient may incur one or more status characteristics within the time period; 
training a target prediction model for each of the one or more targets based at least in part on the one or more status characteristics; 
associating predictions for each patient from the target prediction model for each of the one or more targets with a respective one or more timeline metrics of the one or more timeline metrics;
generating a decision tree based on determining a greatest difference between each of the plurality of predictions and the outcome target, wherein the decision tree comprises a plurality of leaf nodes and one or more branch nodes, and wherein fewer than all of the patients in a leaf node satisfy the selected at least one status characteristic; and
providing importance ranks for the selected at least one status characteristic based on the fewer than all of the patients, wherein the importance ranks are provided without needing to retrain the target prediction model.  
Each of these steps may be performed by a human actor following rules or instructions because a human is reasonably capable of receiving and analyzing patient information or records to identify interactions such as appointments, diagnoses, tests, treatments, etc., determine whether a particular target outcome (e.g. survival or mortality) has occurred for each patient within a time period (e.g. 1 year after a treatment), and determine whether a status characteristic such as follow-up appointments or testing has occurred for each patient within the intervening time period. The person could then train a target prediction model for each target because the broadest reasonable interpretation of this limitation could include something like determining coefficients or adding weights or constants to a simple calculation formula such that a human actor would be capable of performing this step either mentally or with aid of pen and paper. The person could then associate predictions for each patient from the model with a timeline metric by grouping or linking these data in their mind or on paper, and use comparisons between the predictions and actual outcomes to generate a decision tree with branch and leaf nodes to group patients (e.g. by following the set of instructions in the claims to manually generate the decision tree on paper). Patients in each group may not share each and every characteristic, thereby creating a tree with leaf nodes wherein fewer than all of the patients in a leaf node satisfy a given status characteristic. Finally, the person could follow the instructions of the claim to perform some kind of calculation or other mental determination of status characteristic importance based on the leaf node patient groups, without needing to adjust or retrain the initial prediction model or formula. Thus, the claim recites an abstract idea in the form of certain methods of organizing human activity, similar to the example of In Re Meyer cited in MPEP 2106.04(a)(2)(II)(C).
Independent claim 31 recites similar limitations to claim 1, with the only differences being the exclusion of the decision tree generation and importance rank provision steps and the inclusion of a step for generating, by the target prediction model, predictions for each patient for each of the one or more targets. This limitation, when considered in the context of the rest of the claim limitations, also recites a certain method of organizing human activity in the form of managing personal behavior or relationships or interactions between people. For example, a human actor could follow the instructions of the claim to actually utilize the trained target prediction model to output predictions for each of the targets, e.g. by plugging patient information into a previously derived formula or calculation. Accordingly, claim 31 also recites an abstract idea in the form of certain methods of organizing human activity.
Dependent claims 2-18, 20, and 24-30 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 3-18, 20, and 24-30 recite further limitations that, under their broadest reasonable interpretations, merely further describe and/or add additional steps to the abstract idea introduced in claim 1. 
Specifically, claims 3-10 and 12-13 merely provide examples of particular types of information analyzed in the method, each of which a human actor would be capable of considering. 
Claim 11 recites steps for identifying subsets of patients based on deviations in predicted and observed targets based on received predictions and anchor points relative to a cohort of patients and indicating to a clinician that a particular patient may experience similar results to the subset of patients. These steps could be accomplished by a human actor observing the outcomes of their model and additional timepoints in the patient record (i.e. anchor points) to identify a group of patients based on comparing their expected and observed outcomes and grouping a new patient with that group based on information or characteristics in the new patient’s record. The person could then communicate prognostic predictions for the patient to a clinician based on the prognoses from the subset of patients with similar characteristics to the patient. 
Claims 14-16 are directed to selecting one or more forward status characteristics of various example types to use in the target prediction model, which a human actor could achieve by mentally selecting or receiving a selection from a colleague of a forward characteristic at a particular timepoint to focus the analysis on. 
Claims 17-18 and 20 are directed to the structure of the generated decision tree and details of the groupings of patients in each leaf node, which a human actor would be capable of incorporating into their decision tree generation operation, e.g. by creating a branch node based on a particular characteristic and creating a leaf node with a homogeneous group of patients of the selected characteristic. 
Claims 24-28 are directed to further details of providing the importance ranks for the selected status characteristic via various human-achievable methods such as calculating a population mean prediction, encoding categorical status characteristic levels, clustering continuous status characteristics, aggregating average differences in predictions, and assigning importance metrics based on calculated measures. A human actor could achieve these functions by following the instructions and performing various calculations, groupings, comparisons, etc. to provide the importance ranks for the status characteristic. 
Claims 29-30 are directed to stopping criteria of the decision tree generation step, which a human actor could achieve by following the set of instructions in the claims to manually generate a decision tree on paper until they determine that a particular stopping criterion has been reached. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 31 do not include additional elements that integrate the abstract idea into a practical application, because there are no recited “additional elements” beyond the abstract idea of analyzing patient information in various ways for predicting outcomes. However, in the interest of compact prosecution each of these claims will be interpreted as being performed with a generic computer, as appears to be the intent from at least paras. [00294]-[00297] and [00300]-[00304] of Applicant’s specification. In this case, the use of a general purpose or other generic computer processing element to perform the steps do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. electronic data analysis). Further, use of a generic computer to perform the steps merely amounts to the words “apply it” with a computer because the otherwise-abstract steps are merely being digitized or automated in a generic computer environment. Accordingly, claims 1 and 31 as a whole are each directed to an abstract idea without integration into a practical application. 
Dependent claims 3-18, 20, and 24-30 similarly merely further describe the abstract idea identified in claim 1 (as explained above) without presenting any new additional elements. Accordingly, these claims do not provide integration into a practical application. 
Claim 2 recites the additional element of training the prediction model using gradient boosting based at least in part on the one or more status characteristics. Use of this type of training method recited at a high level of generality (i.e. without the particular weights, inputs, outputs, transformations, criteria, etc. of the algorithm) merely links the invention to the field of gradient boosting without providing integration into a practical application.
Accordingly, claims 1-18, 20, and 24-31 as a whole are directed to an abstract idea without integration into a practical application because they do not provide additional elements that impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer performing the steps of claims 1, 3-18, 20, and 24-31 amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of this implied element, Examiner notes paras. [00294]-[00297] and [00300]-[00304] of Applicant’s specification, where the computer system is described in generic terms as including various known and general-purpose computing elements like memories, data storage devices, processing units, and the like such that one of ordinary skill in the art would understand that any generic computing system may be used to implement the abstract idea. 
Claim 2 introduces the additional element of using gradient boosting to train the prediction model, but this merely nominally links the invention to the field of gradient boosting without providing “significantly more” than the abstract idea itself. Further, use of generic machine learning techniques like gradient boosting to train patient prediction models is well-understood, routine, and conventional in the art, as evidenced by at least para. [0076] of Applicant’s specification (noting various examples of known artificial intelligence models, including gradient boosting models), as well as paras. [0053]-[0054] & [0057] of Spurlock, III et al. (US 20190108912 A1) and [0075] of Petricoin, III et al. (US 20190371443 A1). 
Thus, when considered as a whole and in combination, claims 1-18, 20, and 24-31 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-18, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fogel in view of Feczko et al. (US 20200219619 A1).
Claim 1
Fogel teaches a method, comprising: 
receiving patient information for a plurality of patients (Fogel [0072], [0077], noting a reference database is maintained with various information about many different patients from a variety of sources); 
identifying one or more interactions for each of the one or more patients based at least in part on the received patient information (Fogel [0012], [0048], noting the patient data includes clinical data extracted from electronic medical records such as physiologic measures, procedures, etc. that are linked explicitly or implicitly to a particular time point, i.e. interactions per Applicant’s definition in para. [00153] of the specification. An example case in [0179]-[0180] shows that one or more structured clinical assessments can be identified as interactions for each patient from records of the reference database); 
generating, for one or more targets at each of the one or more interactions, one or more timeline metrics identifying whether each of the one or more targets occurs within a time period of an occurrence of the interaction (Fogel [0012], [0048]-[0049], noting the system can identify whether an outcome of interest has or has not occurred within a time interval, e.g. a time interval from a particular interaction. An example case in [0179]-[0180] shows that a selected population subset includes information about a mortality outcome within a time period of 15 months from each identified starting point (i.e. interaction)); 
identifying, for each timeline metric of the one or more timeline metrics, whether a patient may incur one or more status characteristics within the time period (Fogel [0059]-[0060], noting a potential treatment of interest (i.e. a status characteristic) that may or may not occur over a time interval. An example case in [0179]-[0180] shows that a selected population subset includes information about whether a treatment such as chemotherapy (i.e. a status characteristic) was given or not); 
training a target prediction model for each of the one or more targets based at least in part on the one or more status characteristics (Fogel [0159], noting predictive models are iteratively trained from the reference patient population and/or subsets thereof to estimate the occurrence of the outcome of interest (i.e. the one or more target) over the time interval of interest; the model training can be based at least in part on probabilities that a patients has or has not received a particular treatment (i.e. status characteristic) as noted in [0162]-[0163]. An example case in [0180] shows that various target prediction models are iteratively trained for the mortality target outcome based on treatment occurrence status); 
associating predictions for each patient from the target prediction model for each of the one or more targets with a respective one or more timeline metrics of the one or more timeline metrics (Fogel [0163], [0180], noting a random subset of the matched population is used to estimate and validate the model; validation of the model indicates that the patient information is input to the model to output predictions which are then compared to (i.e. associated with) known features of the patient (i.e. respective one or more timeline metrics) to determine the validity or accuracy of the model);


In summary, Fogel teaches a method for collecting and analyzing patient data and outcomes to train a prediction model for various target outcomes. Fogel further teaches that the generated predictive models may utilize any formula or algorithm generally recognized as applicable for clinical prediction, e.g. decision tree, boosted tree, random forest, etc. (Fogel [0008], [0159]). However, this reference does not describe any specific details of generating decision trees, and thus fails to explicitly disclose: 
generating a decision tree based on determining a greatest difference between each of the plurality of predictions and the outcome target, wherein the decision tree comprises a plurality of leaf nodes and one or more branch nodes, and wherein fewer than all of the patients in a leaf node satisfy the selected at least one status characteristic; and 
providing importance ranks for the selected at least one status characteristic based on the fewer than all of the patients, wherein the importance ranks are provided without needing to retrain the target prediction model. 
However, Feczko teaches that decision trees for clinical prediction are generated based on selecting the best features for branching that minimize training error (i.e. based on determining the greatest difference between predicted and actual outcomes), resulting in a tree structure comprising a plurality of branch nodes that act as splitting points with two or more child nodes, as well as leaf or terminal nodes that act as final classifications for patient cohorts (Feczko [0068], [0107]-[0108], [0130]). Leaf nodes of these decision trees may include a group of patients that do not all satisfy a selected characteristic (Feczko [0288], noting Gini impurity (a measure of how pure a particular node is with respect to a feature, as known to one of ordinary skill in the art) can be used to optimize decision trees; nodes that are not completely optimized using the Gini impurity measure would thus result in leaf nodes with fewer than all patient instances satisfying a particular feature, e.g. having received a particular treatment in the context of Fogel). Feczko further teaches providing importance ranks for the selected at least one status characteristic based on the fewer than all of the patients, without necessitating retraining of the target prediction model (Feczko Fig. 26, [0034], [0072], [0411]-[0419], noting features in each tree are assessed for variable importance based on impact in error between predicted and actual classifications; feature importance can be assessed for any tree, including trees with impure leaf nodes according to Gini impurity measures such that providing importance ranks may considered to be “based on” the fewer than all of the patients; these disclosures further show that importance features are evaluated without retraining any models). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Fogel that can include the generation of decision trees for use as predictive models in a patient population such that it specifies how trees are generated and represented with various nodes and branches as well as provide corresponding importance for model variables as in Feczko in order to specifically provide decision tree-based models for clinical prediction that have advantages over other machine learning approaches such as more easily identifying the importance of each feature in prediction of a selected outcome of interest and more accurately identifying distinct, clinically relevant patient cohorts for to assist in treatment guidance (as suggested by Feczko [0072]).  
Claim 3
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein the patient information includes data relating to each patient's medical history, treatments, and survival (Fogel [0012], [0048], [0179]).  
Claim 4
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein an interaction of the one or more interactions comprises at least one of: a record from a medical history of a patient of the one or more patients, a record of a diagnosis, a record of a medication, a record of a treatment, surgery, therapy, or procedure, a record of a cancer progression, or a record of a genetic sequencing (Fogel [0012], [0048], [0179], noting interactions such as physiologic measures, procedures, diagnoses, structured clinical assessments, etc. that are linked to a particular time point).  
Claim 5
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein the one or more targets include at least one of progression free survival of a patient of the one or more patients or survival of a patient of the one or more patients (Fogel Fig. 3C, [0005], [0012], noting survival as a binary outcome).  
Claim 6
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein the time period is measured in at least one of days, months, or years (Fig. 3C, [0154], noting time intervals measured in months).  
Claim 7
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein a status characteristic of the one or more status characteristics comprises at least one of: a prior occurrence of an interaction, a prior result of a laboratory test, a future occurrence of an interaction, a future result of a laboratory test, or a characteristic that is measured as a unit of 'time since occurrence' for prior interactions (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment, i.e. a future or prior occurrence of an interaction).  
Claim 8
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein the one or more status characteristics include forward status characteristics that relate to the patients (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment from a starting point, i.e. a forward status characteristic).  
Claim 9
Fogel in view of Feczko teaches the method of claim 8, and the combination further teaches wherein the forward status characteristics are actionable (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment from a starting point; when evaluating for a particular index patient, such a treatment is considered ‘actionable’ because it can either be provided or not provided to the patient).  
Claim 10
Fogel in view of Feczko teaches the method of claim 9, and the combination further teaches wherein the actionable forward status characteristics include at least one of: prescribing one or more medications, prescribing a treatment, or sequencing a sample (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment, equivalent to prescribing a treatment).  
Claim 11
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches: 
receiving the associated predictions for each patient from the target prediction model (Fogel [0163], [0180], noting validation of the model, i.e. association of predicted and actual outcomes as explained for claim 1 above); 
receiving an anchor point (Fogel [0053]-[0054], [0137], [0140], noting a starting point (i.e. anchor point) is received for a patient); 
identifying one or more subsets of the one or more patients for which predicted targets, at the anchor point, deviate from an observed target occurrence for a cohort of patients (Fogel [0055], [0158]-[0159], noting a matched population that is a subset of the reference population is identified; the subset can be identified by choosing a portion of patients whose predicted outcomes from the model M1 are within a narrow band of the index patient’s predicted outcomes as explained in [0159]. Because this subset of patients is selected to cluster around a particular patient’s predicted outcome, they deviate from the broader cohort of patients whose predicted and observed outcomes are much different than the index patient); and 
transmitting information to a clinician indicating that a particular patient may experience similar results to the one or more of the subsets of patients based at least in part on patient information for the particular patient (Figs. 3A-D, [0061]-[0063], [0080]-[0081], [0164], noting prognostic profile information is transmitted to a client device for display to a user (e.g. a physician per [0063]) based on the matched subpopulation and the patient’s particular characteristics to show that the patient may have similar outcomes as the matched population).  
Claim 12
Fogel in view of Feczko teaches the method of claim 11, and the combination further teaches wherein the anchor point is determined based on an interaction of the one or more interactions, comprising at least one of: a record from a medical history of a patient of the one or more patients, a record of a diagnosis, a record of a medication, a record of a treatment, surgery, therapy, or procedure, a record of a cancer progression, or a record of a genetic sequencing (Fogel [0053]-[0054], [0180], noting a starting point (i.e. anchor point) can be an interaction such as a structured clinical assessment from a medical history of a patient).  
Claim 13
Fogel in view of Feczko teaches the method of claim 11, and the combination further teaches wherein the anchor point is determined based on a status characteristic of the one or more status characteristics, comprising at least one of: a prior occurrence of an interaction, a prior result of a laboratory test, a future occurrence of an interaction, a future result of a laboratory test, or a characteristic that is measured as a unit of 'time since occurrence' for prior interactions (Fogel [0053]-[0054], [0180], noting a starting point (i.e. anchor point) can be a prior occurrence of an interaction such as a structured clinical assessment).  
Claim 14
Fogel in view of Feczko teaches the method of claim 11, and the combination further teaches: receiving a selection of one or more forward status characteristics (Fogel [0144], [0179]-[0180], noting user input of a potential treatment to be received or not received in the future, i.e. a forward status characteristic).  
Claim 15
Fogel in view of Feczko teaches the method of claim 14, and the combination further teaches wherein the forward status characteristics include one or more of medications, sequencing, or germline sequencing (Fogel [0179]-[0180], noting the evaluated treatment can include chemotherapy, i.e. one or more medications).  
Claim 16
Fogel in view of Feczko teaches the method of claim 14, and the combination further teaches: providing the selected one or more forward status characteristics at the anchor point to the target prediction model (Fogel [0159], [0180], noting a variable representing the selected treatment (i.e. forward status characteristic) is used as an input in the trained predictive models).  
Claim 17
Fogel in view of Feczko teaches the method of claim 16, and the combination further teaches wherein each of the one or more branch nodes has a pair of branches extending therefrom, each of which extends to a leaf node or a branch node, and wherein each of the plurality of leaf nodes of the decision tree comprises a number of patients from the cohort of patients (Feczko [0068], [0108], noting the structure of the generated decision trees includes splitting (i.e. branch) nodes with further nodes extending therefrom as well as terminal (i.e. leaf) nodes classifying a group of patients).  
Claim 18
Fogel in view of Feczko teaches the method of claim 17, and the combination further teaches wherein, for each branch node, the pair of branches extending therefrom are formed based on at least one status characteristic selected from the one or more forward status characteristics (Feczko [0107]-[0108], noting decision nodes correspond to a decision rule that splits the node into at least two paths based on patient features; when considered in the context of the combination with Fogel, this patient feature could be likelihood of receiving a treatment (i.e. based on at least one forward status characteristic) as described in the cohorting operation of Fogel [0162]).   
Claim 20
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein all of the patients in a leaf node of the plurality of leaf nodes satisfy the selected at least one status characteristic (Feczko [0288], noting Gini impurity (a measure of how pure a particular node is with respect to a feature, as known to one of ordinary skill in the art) can be used to optimize decision trees; nodes that are completely optimized using the Gini impurity measure would result in leaf nodes with all patient instances satisfying a particular feature, e.g. having received a particular treatment in the context of the combination with Fogel). 
Claim 24
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein providing importance ranks further comprises calculating a population mean prediction (Feczko [0413], noting z-scores (i.e. a measure that would include a population mean) can be calculated for each feature to determine importance).  
Claim 25
Fogel in view of Feczko teaches the method of claim 24, and the combination further teaches wherein providing importance ranks further comprises encoding categorical status characteristic levels as a difference between the predicted value and the population mean prediction (Feczko [0413], noting z-scores (i.e. a measure that indicates the difference between a variable and a population mean) can be calculated for each feature to determine importance).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fogel and Feczko as applied to claim 1 above, and further in view of Spurlock, III et al. (US 20190108912 A1).
Claim 2
Fogel in view of Feczko teaches the method of claim 1, and the combination further teaches wherein training a prediction model for each of the one or more targets based at least in part on the one or more status characteristics further comprises: training the prediction model using  (Fogel [0159], [0208], noting boosting methods such as boosted regression and boosted tree are used to generate predictive models). Fogel further notes that various other methodologies for predictive modeling may be utilized to generate the predictive models (see [0159], [0208]). However, this reference fails to explicitly disclose the use of gradient boosting. However, Spurlock teaches the use of a variety of machine learning techniques, including gradient boosting, in clinical predictive models analyzing patient data (Spurlock [0053]-[0054], [0057]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-limited boosting techniques of Fogel to include gradient boosting techniques as in Spurlock because such techniques iteratively improve the models by examining prediction errors and decreasing bias, as suggested by Spurlock [0054] & [0057]. 

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fogel in view of Feczko as applied to claim 17 and/or claim 25 above, and further in view of Jeffares (Reference V on the PTO-892 form mailed 3/30/2022).
Claim 26
Fogel in view of Feczko teaches the method of claim 25, and the combination further teaches use of continuous characteristics as features in decision trees (Fogel [0213]; Feczko [0068] & [0070]). However, the combination fails to explicitly disclose wherein providing importance ranks further comprises clustering continuous status characteristics. However, Jeffares teaches that continuous features in decision trees are applied to clustering algorithms to determine significance of various potential split points in a more manageable way (Jeffares Pg 5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the decision tree generation and feature importance analysis methods of the combination to include the clustering of continuous features to make such analyses more manageable and less time consuming by essentially discretizing a continuous variable at significant points, as suggested by Jeffares Pg 5. 
Claim 27
Fogel in view of Feczko and Jeffares teaches the method of claim 26, and the combination further teaches wherein providing importance ranks further comprises aggregating an average difference between the predicted value and the population mean prediction per categorical status characteristic level (Feczko [0413], noting z-scores (i.e. a measure that indicates the difference between a variable and a population mean) can be calculated across multiple trees (i.e. aggregated) for each feature (i.e. including categorical features as in [0070] and Fogel [0213]) to determine importance).  
Claim 28
Fogel in view of Feczko and Jeffares teaches the method of claim 27, and the combination further teaches wherein providing importance ranks further comprises, for each status characteristic, assigning an overall status characteristic importance as a frequency-weighted sum of an absolute value of all differences between the predicted value and the population mean prediction (Feczko [0413], noting 
z-scores (i.e. a measure that indicates the differences between a variable and a population mean) can be calculated across multiple trees (i.e. frequency-weighted summation) for each feature to determine importance).  
Claim 29
Fogel in view of Feczko teaches the method of claim 17, but the combination fails to explicitly disclose wherein generating the decision tree based on determining the greatest difference between each of the plurality of predictions and the outcome target further comprises: generating the decision tree until the number of patients in a leaf node of the plurality of leaf nodes is less than a minimum number of patients. However, Jeffares teaches that early stopping criteria are commonly used in decision tree generation to prevent overfitting of training data producing trees that don’t generalize well to the population, including a stopping criterion of minimum number of cases in a node (Jeffares Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the decision tree generation methods of the combination to include a stopping criterion of a minimum number of patients in a node as in Jeffares in order to prevent overfitting of the model and ensure the tree has improved generalizability, as suggested by Jeffares Pg 7. 
Claim 30
Fogel in view of Feczko teaches the method of claim 17, but the combination fails to explicitly disclose wherein generating the decision tree based on determining the greatest difference between each of the plurality of predictions and the outcome target further comprises: generating the decision tree until a number of levels of the decision tree is equal to a maximum number of levels. However, Jeffares teaches that early stopping criteria are commonly used in decision tree generation to prevent overfitting of training data producing trees that don’t generalize well to the population, including a stopping criterion of a maximum tree depth, i.e. number of levels in the tree (Jeffares Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the decision tree generation methods of the combination to include a stopping criterion of a maximum tree depth as in Jeffares in order to prevent overfitting of the model and ensure the tree has improved generalizability, as suggested by Jeffares Pg 7. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fogel in view of Dekel  (US 20170199965 A1).
Claim 31
Fogel teaches a method, comprising: 
receiving patient information for one or more patients (Fogel [0072], [0077], noting a reference database is maintained with various information about many different patients from a variety of sources); 
identifying a plurality of interactions for each of the one or more patients based at least in part on the received patient information (Fogel [0012], [0048], noting the patient data includes clinical data extracted from electronic medical records such as physiologic measures, procedures, etc. that are linked explicitly or implicitly to a particular time point, i.e. interactions per Applicant’s definition in para. [00153] of the specification. An example case in [0179]-[0180] shows that one or more structured clinical assessments (i.e. a plurality of interactions) can be identified for each patient from records of the reference database); 
generating, for one or more targets at each of the (Fogel [0012], [0048]-[0049], noting the system can identify whether an outcome of interest has or has not occurred within a time interval, e.g. a time interval from a particular interaction. An example case in [0179]-[0180] shows that a selected population subset includes information about a mortality outcome within a time period of 15 months from each identified starting point (i.e. interaction)); 
identifying, for each timeline metric of the one or more timeline metrics, whether a patient may incur one or more status characteristics within the time period (Fogel [0059]-[0060], noting a potential treatment of interest (i.e. a status characteristic) that may or may not occur over a time interval. An example case in [0179]-[0180] shows that a selected population subset includes information about whether a treatment such as chemotherapy (i.e. a status characteristic) was given or not); 
training a target prediction model for each of the one or more targets based at least in part on the one or more status characteristics (Fogel [0159], noting predictive models are iteratively trained from the reference patient population and/or subsets thereof to estimate the occurrence of the outcome of interest (i.e. the one or more target) over the time interval of interest; the model training can be based at least in part on probabilities that a patients has or has not received a particular treatment (i.e. status characteristic) as noted in [0162]-[0163]. An example case in [0180] shows that various target prediction models are iteratively trained for the mortality target outcome based on treatment occurrence status); 
generating, by the target prediction model, predictions for each patient for each of the one or more targets; and associating the predictions with a respective one or more timeline metrics of the one or more timeline metrics (Fogel [0163], [0180], noting a random subset of the matched population is used to estimate and validate the model; validation of the model indicates that the patient information is input to the model to generate output predictions which are then compared to (i.e. associated with) known features of the patient (i.e. respective one or more timeline metrics) to determine the validity or accuracy of the model). 
In summary, Fogel teaches a method of utilizing time-dependent patient data and reference patient data to generate predictive models for determining a prognostic profile of a given patient with known features. The system can identify multiple time-stamped interactions for each patient as noted in at least the example of [0180], where multiple assessments for each patient can be identified. However, in Fogel a single interaction appears to be selected such that further analysis such as generation of timeline metrics for each target is not performed on each of a plurality of interactions for each patient as required by the claim.
However, Dekel teaches a similar cohort-based clinical matching and outcome prediction system that evaluates patient-specific data from a plurality of patients to create a multi-dimensional vector of patient feature states specifically at a plurality of timepoints representing a plurality of interactions (Dekel abstract, [0035], [0041], [0044]-[0045], [0050]-[0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multiple-interaction-aware prognosis prediction method of Fogel to include evaluation of patient data specifically at multiple interaction timepoints to determine patient prior feature values at each of the plurality of interactions as in Dekel because matching patients into a cohort for prognosis prediction modeling based on only one interaction (analogous to the “starting point” of Fogel) may not be sufficient to derive accurate predictors of future care for a patient (as noted in Dekel [0034]), and analyzing multiple interaction timepoints would result in more complex multi-dimensional, time-dependent cohort matching and prognosis prediction providing the benefit of more accurate outcome predictions (as suggested by Dekel [0035] & [0053]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626